*370OPINION
By MILLER, J.
This is an appeal on questions of law from an order of the Common Pleas Court of Franklin County, Ohio, overruling a motion to modify a judgment which was entered on January 21, 1944. The order appealed from was filed on October 7, 1944.
In order that this Court may acquire appellate jurisdiction it is necessary that the order appealed from be a final order. The motion which the defendant filed and which was overruled by' the trial court reads as follows:
“Now comes Jeanne Peverly Van Horn, the defendant in this cause by her attorney, Frank B. McClelland, and moves the Court for a rehearing on the matter of the property rights of the parties in and to a certain fund referred to in the decree of- divorce herein.”
Taking a view most favorable to the appellant, an application for a rehearing may be designated as a motion for a new trial, and the overruling of a motion for a new trial has been held on numerous occasions not to be a final order. See Young v Shallenberger, 53 Oh St 291; Wells v Wells, 105 Oh St 471; Collins v Mansfield, 13 O. C. C., 258; Turnpike v Alber, 3 O L R, 53; Webber v Bower, 18 O. N. P. N. S„ 483. Also, decided by this Court, Hauck v Hauck, 29 Abs 575:
“2. An appeal on questions of law will be dismissed on motion where the notice of appeal specifically designates as a judgment appealed from the overruling of a motion for a new trial which is not a final order.”
Again, in the case of Routzahn v Routzahn, 26 Abs 667, the Court made this statement, which is decisive of the case at bar:
“At the outset we are required to hold that we have no jurisdiction to entertain this appeal which now proceeds on question of law, for the reason that the notice of appeal was not directed to any judgment or final order. The notice refers only to the overruling of the ‘motion for rehearing, and new trial or trial’.”
The appeal is dismissed and cause ordered remanded.
HORNBECK, P. J., and GEIGER, J., concur.